Quillian, Judge.
Where as in the case sub judice a contract pursuant to *117the Industrial Loan Act (Code Ann. § 25-301 et seq.; Ga. L. 1955, p. 431, as amended) provides for acceleration upon the debtor’s default of "all remaining installments” of the loan which installments include unearned interest, then the contract is null and void under Code Ann. § 25-316 (Ga. L. 1955, pp. 431, 442). In such case it was error to deny the defendant’s motion to set aside a judgment obtained on such contract where such motion was filed within 3 years of the entry of judgment. Hardy v. G. A. C. Finance Corp., 131 Ga. App. 282 (205 SE2d 526), affirmed G. A. C. Finance Corp. v. Hardy, 232 Ga. 632 (208 SE2d 453). See CPA § 60 (Code Ann. § 81A-160; Ga. L. 1966, pp. 609, 662; 1967, pp. 226, 239, 240).
Argued May 28, 1975
Decided June 13, 1975.
Richard K. Greenstein, for appellants.
Lucian Lamar Sneed, John W. Bland, Jr., for appellee.
It is argued that a motion to set aside should be overruled since a claim in fact existed, that is, a claim for money had and received. This contention is without merit. The Supreme Court in Hodges v. Community Loan &c. Corp., 234 Ga. 427 has ruled that an action is not sustainable for money had and received "predicated upon a contract which was null and void because its provisions violated the Industrial Loan Act. Ga. L. 1955, pp. 431, 445.” Code Ann. Chapters 25-3, 25-99.

Judgment reversed.


Pannell, P. J., and Clark, J., concur.